DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed after the mailing date of the application on 12/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama [US 9,742,116] in view of Omori et al. [US 8,137,116].
Regarding claim 1, Nishiyama discloses a grounding electrical connector assembly comprising: a connector subassembly (fig. 1; MC) including a connector housing (fig. 1; 2) having a body (body of 2) defining a terminal cavity (fig. 3; 2a) therein; and a terminal subassembly (fig. 1; FC) including a terminal housing (fig. 2; 5) having a main body (body of 5) defining a plurality of terminal cavities (fig. 2; 5a) extending therethrough configured to each receive one of a plurality of terminals (fig. 2; 6), the main body (5) telescopically slidable into the terminal cavity (2a), the terminal housing (5) having a retention arm (fig. 2; 52, 55, protruding wall that 56 extends from, and mark-up below from fig. 5, A) extending from the main body (body of 5) radially outward from the body (body of 2, see figs. 6 and 7) of the connector housing (2) to form a circumferential gap (fig. 6; space that 2 slides into) between the main body (body of 5) and the retention arm (52, 55, protruding wall that 56 extends from, A), with the terminal subassembly (FC) including a radial seal (fig. 2; 11) in the gap (space that 2 slides into) that is compressed against the retention arm (52, 55, protruding wall that 56 extends from, A) by the body (body of 2) when the terminal subassembly (FC) is assembled to the connector subassembly (MC).

    PNG
    media_image1.png
    385
    539
    media_image1.png
    Greyscale
Mark-up
Regarding claims 1 and 7, Nishiyama does not disclose a ground bar, secured to the connector housing, having electrical contacts extending into the terminal cavity and a portion configured to secure to grounding structure [claim 1]; wherein the portion of the ground bar configured to secure to the grounding structure includes an anti-rotation feature configured to prevent the ground bar from rotating relative to the grounding structure [claim 7]. 
Regarding claims 1 and 7, Omori teaches a ground bar (fig. 1; 30), secured to the connector housing (fig. 2; 40), having electrical contacts (fig. 6; 32) extending into the terminal cavity (fig. 5a; inside space where 32 is accommodated) and a portion (fig. 1; 37) configured to secure to grounding structure (fig. 1; 12, 62); the portion (37) of the ground bar (30) configured to secure to the grounding structure (12, 62) includes an anti-rotation feature (37, 37 prevents rotation between 12, 62 and 30) configured to prevent the ground bar (30) from rotating relative to the grounding structure (12, 62).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a ground bar, secured to the connector housing, having electrical contacts extending into the terminal cavity and a portion configured to secure to grounding structure; and the portion of the ground bar configured to secure to the grounding structure includes an anti-rotation feature configured to prevent the ground bar from rotating relative to the grounding structure as suggested by Omori for the benefit of improving grounding of multiple wires via a joint waterproof connector inside a vehicle and prevent unwanted disconnect during operation.

Regarding claim 5, Nishiyama modified by Omori has been discussed above. Nishiyama discloses wherein the main body (5) defines terminal lock recesses (fig. 2; bottom space of 5 that 10 fits inside of) extending through the main body (5, see fig. 5) generally normal (extending in the z direction) to the terminal cavities (5a extends in the x direction), the terminal subassembly (FC) including a terminal position lock (10) configured to be slidable in the terminal lock recesses (bottom space of 5 that 10 fits inside of) to releasably retain the plurality of terminals (6) in the terminal housing (5) when in a retention position (fig. 5), and with the terminal position lock (10) configured to be prevented from moving out of the retention position (fig. 5) by the connector housing (2) when the terminal subassembly (FC) is assembled to the connector subassembly (MC).

Regarding claim 6, Nishiyama modified by Omori has been discussed above. Nishiyama discloses when the terminal subassembly (FC) is not assembled to the connector subassembly (MC), the terminal position lock (10) is configured to be removable from the terminal lock recesses (bottom space of 5 that 10 fits inside of), and wherein when the terminal position lock (10) is removed from the terminal lock recesses (bottom space of 5 that 10 fits inside of) the terminal position lock (10) does not retain the plurality of terminals (6) in the terminal housing (5).

Regarding claim 16, Nishiyama discloses a grounding electrical connector assembly comprising: a connector subassembly (fig. 1; MC) including a connector housing (fig. 1; 2) having a body (body of 2) defining a terminal cavity (fig. 3; 2a) therein; and a terminal subassembly (fig. 1; FC) including a terminal housing (fig. 2; 5) having a main body (body of 5) defining a plurality of terminal cavities (fig. 2; 5a) extending therethrough configured to each receive one of a plurality of terminals (fig. 2; 6), the main body (5) telescopically slidable into the terminal cavity (2a), the main body (5) defines terminal lock recesses (fig. 2; bottom space of 5 that 10 fits inside of) extending through the main body (5, see fig. 5) generally normal (extending in the z direction) to the terminal cavities (5a extends in the x direction), the terminal subassembly (FC) including a terminal position lock (10) configured to be slidable in the terminal lock recesses (bottom space of 5 that 10 fits inside of) to releasably retain the plurality of terminals (6) in the terminal housing (5) when in a retention position (fig. 5), and with the terminal position lock (10) configured to be prevented from moving out of the retention position (fig. 5) by the connector housing (2) when the terminal subassembly (FC) is assembled to the connector subassembly (MC).
Regarding claims 16 and 18, Nishiyama does not disclose a ground bar, secured to the connector housing, having electrical contacts extending into the terminal cavity and a portion configured to secure to grounding structure [claim 16]; wherein the portion of the ground bar configured to secure to the grounding structure includes an anti-rotation feature configured to prevent the ground bar from rotating relative to the grounding structure [claim 18].
Regarding claims 16 and 18, Omori teaches a ground bar (fig. 1; 30), secured to the connector housing (fig. 2; 40), having electrical contacts (fig. 6; 32) extending into the terminal cavity (fig. 5a; inside space where 32 is accommodated) and a portion (fig. 1; 37) configured to secure to grounding structure (fig. 1; 12, 62); the portion (37) of the ground bar (30) configured to secure to the grounding structure (12, 62) includes an anti-rotation feature (37, 37 prevents rotation between 12, 62 and 30) configured to prevent the ground bar (30) from rotating relative to the grounding structure (12, 62).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a ground bar, secured to the connector housing, having electrical contacts extending into the terminal cavity and a portion configured to secure to grounding structure; and the portion of the ground bar configured to secure to the grounding structure includes an anti-rotation feature configured to prevent the ground bar from rotating relative to the grounding structure as suggested by Omori for the benefit of improving grounding of multiple wires via a joint waterproof connector inside a vehicle and prevent unwanted disconnect during operation.

Regarding claim 17, Nishiyama modified by Omori has been discussed above. Nishiyama discloses when the terminal subassembly (FC) is not assembled to the connector subassembly (MC), the terminal position lock (10) is configured to be removable from the terminal lock recesses (bottom space of 5 that 10 fits inside of), and wherein when the terminal position lock (10) is removed from the terminal lock recesses (bottom space of 5 that 10 fits inside of) the terminal position lock (10) does not retain the plurality of terminals (6) in the terminal housing (5).

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama [US 9,742,116] and Omori et al. [US 8,137,116] as applied to claim 1 above, and further in view of Morello et al. [US 2015/0295354].
Regarding claim 2, Nishiyama and Omori disclose (Nishiyama) wherein the terminal subassembly (FC) includes a terminal-connector lock (fig. 2; 7) retained by and telescopically slidable (fig. 7; 72 is slidable in the middle slots of 521 and 522) in a slot (fig. 2; middle slot of 521 and 522) of the main housing (5), and the retention arm (52, 55, protruding wall that 56 extends from, A) of the terminal subassembly (FC) configured to be releasably secured to the connector housing (2) when the terminal subassembly (FC) is assembled to the connector subassembly (MC) and the terminal-connector lock (7) is moved to a lock position (fig. 8).
Nishiyama and Omori do not disclose the connector subassembly including a terminal-connector lock retained by and telescopically slidable in a slot of the connector housing.
However Morello teaches the connector subassembly (fig. 1; 10) including a terminal-connector lock (fig. 1; 38) retained by and telescopically slidable in a slot (fig. 1; slot in between 32 and 30) of the connector housing (fig. 1; 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the connector subassembly including a terminal-connector lock retained by and telescopically slidable in a slot of the connector housing as suggested by Morello since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of improving the connection strength between two connectors once mated.

Regarding claim 3, Nishiyama and Omori modified by Morello has been discussed above. Nishiyama discloses wherein the main body (5) defines terminal lock recesses (fig. 2; bottom space of 5 that 10 fits inside of) extending through the main body (5, see fig. 5) generally normal (extending in the z direction) to the terminal cavities (5a extends in the x direction), the terminal subassembly (FC) including a terminal position lock (10) configured to be slidable in the terminal lock recesses (bottom space of 5 that 10 fits inside of) to releasably retain the plurality of terminals (6) in the terminal housing (5) when in a retention position (fig. 5), and with the terminal position lock (10) configured to be prevented from moving out of the retention position (fig. 5) by the connector housing (2) when the terminal subassembly (FC) is assembled to the connector subassembly (MC).

Regarding claim 4, Nishiyama, Omori and Morello disclose (Nishiyama) wherein the retention arm (52, 55, protruding wall that 56 extends from, A) includes a retention barb (fig. 2; 53).
Nishiyama and Omori do not disclose the terminal-connector lock includes a finger pull configured to be acted upon to move the terminal-lock connector between the lock position and a release position, and wherein when the terminal subassembly is assembled to the connector subassembly and the terminal-connector lock 1s in the lock position, the retention barb is prevented from disengaging from the connector housing.
However Morello teaches the terminal-connector lock (38) includes a finger pull (fig, 3; 40) configured to be acted upon to move the terminal-lock connector (38) between the lock position (fig. 6) and a release position (fig. 3), and wherein when the terminal subassembly (fig. 1; 12) is assembled to the connector subassembly (10) and the terminal-connector lock (38) is in the lock position (fig. 6), the retention barb (53) is prevented from disengaging from the connector housing (fig. 1; 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the terminal-connector lock includes a finger pull configured to be acted upon to move the terminal-lock connector between the lock position and a release position, and wherein when the terminal subassembly is assembled to the connector subassembly and the terminal-connector lock 1s in the lock position, the retention barb is prevented from disengaging from the connector housing as suggested by Morello for the benefit of improving the user interface in order to ensure a more secure connection between two connectors and make for an easier disconnect method.

Claim(s) 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama [US 9,742,116] and Omori et al. [US 8,137,116] as applied to claims 1 and 16 above, and further in view of Omori et al. [US 9,099,803].
Regarding claims 8 and 19, Nishiyama and Omori ‘116 discloses all of the claim limitations except wherein the connector housing is fixed to the ground bar by over-molding the connector housing to the ground bar [claims 8 and 19].
Regarding claims 8 and 19, Omori ‘803 teaches the connector housing (fig. 2; 42) is fixed to the ground bar (fig. 2; 30) by over-molding (Col 5 Ln 52-54; insert-molding is apart of the overall over-molding process) the connector housing (42) to the ground bar (30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the connector housing being fixed to the ground bar by over-molding the connector housing to the ground bar as suggested by Omori ‘803 for the benefit of improving lower labor costs during production, waterproofing of an electrical device and further optimizing electrical insulation between electrical components.

Claim(s) 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama [US 9,742,116] in view of Omori et al. [US 8,137,116] and Morello et al. [US 2015/0295354].
Regarding claim 9, Nishiyama discloses a grounding electrical connector assembly comprising: a connector subassembly (MC) including a connector housing (2) having a body (body of 2) defining a terminal cavity (2a) therein, the terminal subassembly (FC) includes a terminal-connector lock (fig. 2; 7) retained by and telescopically slidable (fig. 7; 72 is slidable in the middle slots of 521 and 522) in a slot (fig. 2; middle slot of 521 and 522) of the main housing (5); and a terminal subassembly (FC) including a terminal housing (5) having a main body (body of 5) defining a plurality of terminal cavities (5a) extending therethrough configured to each receive one of a plurality of terminals (6), the main body (5) telescopically slidable into the terminal cavity (2a), the terminal housing (5) having a retention arm (52, 55, protruding wall that 56 extends from, A from mark-up above) extending from the main body (5) radially outward from the body (body of 2) of the connector housing (2), with the retention arm (52, 55, protruding wall that 56 extends from, A) releasably secured to the connector housing (2) when the terminal subassembly (FC) is assembled to the connector subassembly (MC) and the terminal-connector lock (7) is moved to a lock position (fig. 8).
Regarding claims 9 and 14, Nishiyama does not disclose a ground bar, secured to the connector housing, having electrical contacts extending into the terminal cavity and a portion configured to secure to grounding structure, and connector subassembly including a terminal-connector lock retained by and telescopically slidable in a slot of the connector housing [claim 9]; wherein the portion of the ground bar configured to secure to the grounding structure includes an anti-rotation feature configured to prevent the ground bar from rotating relative to the grounding structure [claim 14].
Regarding claims 9 and 14, Omori teaches a ground bar (fig. 1; 30), secured to the connector housing (fig. 2; 40), having electrical contacts (fig. 6; 32) extending into the terminal cavity (fig. 5a; inside space where 32 is accommodated) and a portion (fig. 1; 37) configured to secure to grounding structure (fig. 1; 12, 62); the portion (37) of the ground bar (30) configured to secure to the grounding structure (12, 62) includes an anti-rotation feature (37, 37 prevents rotation between 12, 62 and 30) configured to prevent the ground bar (30) from rotating relative to the grounding structure (12, 62).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a ground bar, secured to the connector housing, having electrical contacts extending into the terminal cavity and a portion configured to secure to grounding structure; and the portion of the ground bar configured to secure to the grounding structure includes an anti-rotation feature configured to prevent the ground bar from rotating relative to the grounding structure as suggested by Omori for the benefit of improving grounding of multiple wires via a joint waterproof connector inside a vehicle and prevent unwanted disconnect during operation.
Furthermore regarding claim 9, Nishiyama modified by Omori still does not disclose the connector subassembly including a terminal-connector lock retained by and telescopically slidable in a slot of the connector housing [claim 9].
Furthermore regarding claim 9, Morello further teaches the connector subassembly (fig. 1; 10) including a terminal-connector lock (fig. 1; 38) retained by and telescopically slidable in a slot (fig. 1; slot in between 32 and 30) of the connector housing (fig. 1; 16).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the connector subassembly including a terminal-connector lock retained by and telescopically slidable in a slot of the connector housing as suggested by Morello since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of improving the connection strength between two connectors once mated.

Regarding claim 10, Nishiyama modified by Omori and Morello has been discussed above. Nishiyama discloses wherein the main body (5) defines terminal lock recesses (fig. 2; bottom space of 5 that 10 fits inside of) extending through the main body (5, see fig. 5) generally normal (extending in the z direction) to the terminal cavities (5a extends in the x direction), the terminal subassembly (FC) including a terminal position lock (10) configured to be slidable in the terminal lock recesses (bottom space of 5 that 10 fits inside of) to releasably retain the plurality of terminals (6) in the terminal housing (5) when in a retention position (fig. 5), and with the terminal position lock (10) configured to be prevented from moving out of the retention position (fig. 5) by the connector housing (2) when the terminal subassembly (FC) is assembled to the connector subassembly (MC).

Regarding claim 11, Nishiyama, Omori and Morello disclose (Nishiyama) wherein the retention arm (52, 55, protruding wall that 56 extends from, A) includes a retention barb (fig. 2; 53).
Nishiyama and Omori do not disclose the terminal-connector lock includes a finger pull configured to be acted upon to move the terminal-lock connector between the lock position and a release position, and wherein when the terminal subassembly is assembled to the connector subassembly and the terminal-connector lock 1s in the lock position, the retention barb is prevented from disengaging from the connector housing.
However Morello teaches the terminal-connector lock (38) includes a finger pull (fig, 3; 40) configured to be acted upon to move the terminal-lock connector (38) between the lock position (fig. 6) and a release position (fig. 3), and wherein when the terminal subassembly (fig. 1; 12) is assembled to the connector subassembly (10) and the terminal-connector lock (38) is in the lock position (fig. 6), the retention barb (53) is prevented from disengaging from the connector housing (fig. 1; 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the terminal-connector lock includes a finger pull configured to be acted upon to move the terminal-lock connector between the lock position and a release position, and wherein when the terminal subassembly is assembled to the connector subassembly and the terminal-connector lock is in the lock position, the retention barb is prevented from disengaging from the connector housing as suggested by Morello for the benefit of improving the user interface in order to ensure a more secure connection between two connectors and make for an easier disconnect method.

Regarding claim 12, Nishiyama modified by Omori and Morello has been discussed above. Nishiyama discloses when the terminal subassembly (FC) is not assembled to the connector subassembly (MC), the terminal position lock (10) is configured to be removable from the terminal lock recesses (bottom space of 5 that 10 fits inside of), and wherein when the terminal position lock (10) is removed from the terminal lock recesses (bottom space of 5 that 10 fits inside of) the terminal position lock (10) does not retain the plurality of terminals (6) in the terminal housing (5).

Regarding claim 13, Nishiyama, Omori and Morello disclose (Nishiyama) wherein the retention arm (52, 55, protruding wall that 56 extends from, A) includes a retention barb (fig. 2; 53).
Nishiyama and Omori do not disclose the terminal-connector lock includes a finger pull configured to be acted upon to move the terminal-lock connector between the lock position and a release position, and wherein when the terminal subassembly is assembled to the connector subassembly and the terminal-connector lock 1s in the lock position, the retention barb is prevented from disengaging from the connector housing.
However Morello teaches the terminal-connector lock (38) includes a finger pull (fig, 3; 40) configured to be acted upon to move the terminal-lock connector (38) between the lock position (fig. 6) and a release position (fig. 3), and wherein when the terminal subassembly (fig. 1; 12) is assembled to the connector subassembly (10) and the terminal-connector lock (38) is in the lock position (fig. 6), the retention barb (53) is prevented from disengaging from the connector housing (fig. 1; 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the terminal-connector lock includes a finger pull configured to be acted upon to move the terminal-lock connector between the lock position and a release position, and wherein when the terminal subassembly is assembled to the connector subassembly and the terminal-connector lock is in the lock position, the retention barb is prevented from disengaging from the connector housing as suggested by Morello for the benefit of improving the user interface in order to ensure a more secure connection between two connectors and make for an easier disconnect method.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama [US 9,742,116], Omori et al. [US 8,137,116] and Morello et al. [US 2015/0295354] as applied to claim 9 above, and further in view of Omori et al. [US 9,099,803].
Nishiyama, Omori ‘116 and Morello discloses all of the claim limitations except wherein the connector housing is fixed to the ground bar by over-molding the connector housing to the ground bar.
However Omori ‘803 teaches the connector housing (fig. 2; 42) is fixed to the ground bar (fig. 2; 30) by over-molding (Col 5 Ln 52-54; insert-molding is apart of the overall over-molding process) the connector housing (42) to the ground bar (30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the connector housing being fixed to the ground bar by over-molding the connector housing to the ground bar as suggested by Omori ‘803 for the benefit of improving lower labor costs during production, waterproofing of an electrical device and further optimizing electrical insulation between electrical components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831